Citation Nr: 0509096	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  01-06 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, to include headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for residuals of a head injury, to include 
headaches.  A notice of disagreement was received in October 
2000, a statement of the case was issued in May 2001, and a 
substantive appeal was received in July 2001.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).

In August 1969, the RO denied service connection for 
residuals of a head injury.  In subsequent rating decisions 
dated in October 1982, June 1992, and May 1999, the RO denied 
the veteran's request to reopen the claim of service 
connection for residuals of a head injury, to include 
headaches.  The veteran did not appeal any of the adverse 
determinations.  As a result, they are each final.  Thus, new 
and material evidence is needed to reopen the claim.  38 
U.S.C.A. § 5108, 7105.  By way of June 2002 and November 2003 
supplemental statements of the case, the RO denied the claim 
for service connection for residuals of a head injury, to 
include headaches, on a de novo basis.  Irrespective of the 
RO's action in June 2002 and November 2003, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for 
residuals of a head injury, to include headaches.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issue as stated on the cover page.

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference.  A transcript 
of the hearing is associated with the claims file.

In July 2004, the Board remanded the veteran's claim to the 
RO to provide him with proper notification of the Veterans 
Claims Assistance Act, discussed below.  Such notice was 
afforded to the veteran in July 2004, and his claim is 
properly before the Board at this time.


FINDINGS OF FACT

1.  By rating decision dated in May 1999, the RO declined to 
find that new and material evidence had been submitted to 
reopen a claim for service connection for residuals of a head 
injury with headaches.

2.  The evidence submitted since the final May 1999 RO 
decision is cumulative or redundant of evidence previously 
considered, or it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a head injury to 
include headaches.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final RO decision in May 1999, and thus the claim of 
service connection for residuals of a head injury, to include 
headaches, is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed May 2000 rating decision, a May 2001 
statement of the case (SOC), and supplemental statements of 
the case dated in June 2002, November 2003 and February 2005 
that discussed the pertinent evidence, and the laws and 
regulations related to the application to reopen the claim of 
service connection for residuals of a head injury, to include 
headaches.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claim.  

In addition, in a July 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's and notice letter dated in July 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claim that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in February 2000.  Thereafter, in a rating decision dated in 
May 2000, the RO denied the application to reopen the claim 
of service connection for residuals of a head injury to 
include headaches.  The VCAA was not in effect until November 
2000.  In July 2004, the AOJ provided proper VCAA notice to 
the veteran.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in July 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in February 2005.  

VA has also satisfied its duty to assist.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination reports.  The veteran 
asserts that some of his service medical records are missing.  
It appears, however that the service department has sent all 
available service records and there is no indication that the 
service medical records are incomplete.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  In this regard, the Board notes that the veteran did 
not respond to a July 2004 VCAA notice letter requesting 
specific information in order to assist him in obtaining 
relevant medical records.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a head injury with 
headaches

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In a May 1999 decision, the RO denied the claim of service 
connection for a head injury with headaches.  This was the 
last final decision regarding the veteran's claim for a head 
injury with headaches on any basis.  The veteran was given 
notice of his appellate and procedural rights but did not 
submit an appeal.  Therefore, that RO decision is final.  38 
U.S.C.A. § 7105 (West 2002).

The evidence associated with the veteran's claims file at the 
time of the May 1999 decision included his service medical 
records.  The veteran's September 1964 entrance examination 
indicated his head was normal.  A November 1968 separation 
examination indicated his head was normal.  No defects or 
diagnoses were noted.

An August 1969 rating decision denied service connection for 
a head injury because it was not shown by the evidence of 
record.

In July 1982, the veteran underwent VA general medical 
examination.   He reported that in April 1968, he received a 
shrapnel injury in Vietnam.  He said that one piece hit the 
left side of his helmet, banging the helmet against his head 
and knocking him unconscious for approximately four minutes.  
He stated he felt that he recovered from this without any 
significant residual.  On examination, the veteran's head 
appeared normal, the extraocular movements full, and pupils 
equal, round, and reactive to light and accommodation.  The 
discs were sharp.  The diagnosis was status post head injury 
without significant residual.

In October 1982, the veteran's claim was denied because no 
additional evidence showed a head injury in service.  Also, 
there were no current residuals of a head injury by 
examination.

In a June 1992 rating decision, the veteran's application to 
reopen his claim for service connection for a head injury 
with headaches was denied because the veteran submitted no 
new and material evidence.

In a May 1998 written statement, R.B., M.D. indicated that he 
treated the veteran for migraine headaches.  He had the 
headaches since he suffered a concussion while in the 
military in 1968.  At times, they were fairly severe.  He was 
treated with ibuprofen to control the pain when the headaches 
occurred.  To help control the pain, he often rested briefly 
when he took the pills.  The migraine headaches could be 
associated with nausea, vomiting, confusion, and sensitivity 
to light.

In a May 1999 rating decision, the RO declined to find that 
new and material evidence had been submitted to reopen the 
veteran's claim for a head injury with headaches because none 
of the evidence submitted by the veteran showed a head injury 
in service.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the veteran's application to reopen was 
received prior to this date, approximately in February 2000, 
the preexisting version of 38 C.F.R. § 3.156 applies.  All 
citations in this decision refer to the "old" version of 38 
C.F.R. § 3.156.

The veteran, in February 2000, filed an application to reopen 
his claim for service connection for a head injury with 
headaches.  In support of his claim, he submitted a March 
1991 private treatment record, on which it was noted that the 
veteran complained of pressure in his head since an August 
1982 status post construction fall from 47 feet.  At that 
time, he also reported a September 1968 concussion in 
service.

In a January 1999 rating decision, the RO declined to find 
that new and material evidence had been submitted to reopen a 
claim for migraine headaches secondary to a head injury.

In a January 1999 written statement, the veteran indicated 
that he investigated his active duty records and was told 
that some of them from 1967 and 1968 were destroyed in a 
fire.  A form he sent with his written statement showed that 
he was not eligible for a purple heart because eligibility 
required a wound as a direct or indirect result of enemy 
action.  The date of the injury was at a time the unit was 
not in Vietnam.  Thus a further review was not required 
beyond the veteran's statement.

January and February 2000 private treatment records show the 
veteran had a head injury in the 1970s.  He believed his 
headaches began in the 1970s, just after the military.

In February 2000, the veteran submitted the report from his 
April 1981 Agent Orange protocol examination.  It shows that 
he reported that he suffered from a shrapnel wound and 
concussion.

In a February 2000 written statement, P.S., M.D. indicated 
that the veteran was receiving ongoing medical care at the 
neurology clinic.  Recent evaluation and diagnostic studies 
revealed a new problem that was correctable only by surgery.

A February 2000 document entitled "Summary of John's Health 
History" states the veteran received a concussion in 
September 1968.  He was loaded onto a chopper, but the tail 
of the chopper was sheared off by mortar fire, and the 
veteran was thrown out of the chopper, landing on the ground.  
Another chopper came and completed the trip to the U.S.S. 
Ranger.  The veteran then went to Atsugi, Japan.  He was 
treated for a concussion.  It was noted that between 1972 and 
1992, his headaches increased.  They increased even more 
after 1992.

In an October 2000 written statement, accepted as the 
veteran's notice of disagreement, he indicated that his 
injuries were sustained in September 1968 during Operation 
Prairie.  He stated that they were recorded within hospital 
records aboard the U.S.S. Ranger sick bay, and he was then 
transferred to the base hospital in Atsugi, Japan for six 
days.

VA outpatient treatment records dated from March to April 
2001 indicate the veteran sought treatment for headaches.  He 
was noted to have a history of a head concussion times two.

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference.  He indicated 
that the incident occurred in December 1967.  It was during 
the time the build up for the war was going on.  At the time 
he sustained his injury, the veteran was doing repair work on 
the hydraulic system of a helicopter.  He recalled an 
explosion, and he was hit on the side of the head with some 
flying shrapnel.  That was when he lost consciousness.  A 
maintenance technician in the hydraulics was also there.  He 
stated the event occurred in September 1967 and that he 
received medical treatment.  

Evidence received following the final May 1999 RO decision 
includes additional argument submitted by the veteran and 
medical reports.  The Board finds that new and material 
evidence has not been received since the final May 1999 RO 
decision.  For instance, the additional arguments by the 
veteran that he has residuals of a head injury in service, to 
include headaches, are not new.  It is cumulative of 
arguments made at the time of the May 1999 RO decision.  The 
evidence is also not material, as the veteran is not 
competent to offer an opinion regarding whether he has 
current residuals from an incident of service.  In this 
respect, the Board notes that there is no evidence of the 
veteran even sustaining a head injury in service.  See 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Moreover, the additional medical records are neither new nor 
material.  At the time of the May 1999 RO decision there was 
evidence on file showing that the veteran had headaches, as 
such, the medical records are not new, but are cumulative of 
evidence previously of record.  The medical statements are 
also not material, as they do not relate the veteran's 
headaches to a verified incident in service.

In light of the foregoing, it must be concluded that new and 
material evidence has 


not been submitted to reopen the claim of service connection 
for residuals of a head injury, to include headaches.


ORDER

As new and material evidence has not been received, the claim 
for service connection for residuals of a head injury to 
include headaches is not reopened.  The claim of service 
connection remains denied.




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


